Citation Nr: 0026972	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-08 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hair loss.

4.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for anxiety is not 
plausible.

3.  The claim for service connection for depression is not 
plausible.

4.  The claim for service connection for hair loss is not 
plausible.

5.  The claim for service connection for skin disability is 
not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for anxiety is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hair loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for skin disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence indicates that the veteran served in Southwest 
Asia from January 1, 1991, to March 28, 1991.

Service medical records are silent for anxiety, depression, 
skin disability, or hair loss, except for treatment of burns 
and a blister of the right hand in September 1988, and a 
period of hospitalization for fever and an itchy rash, 
diagnosed as due to varicella (chicken pox), in May 1991.  
Within five days the varicella lesions had completely crusted 
and the veteran was in excellent condition.  During the June 
1992 separation examination, clinical evaluation of the skin, 
the head, face, neck and scalp was normal, and a psychiatric 
evaluation was normal.   

During an August 1994 VA Persian Gulf Registry compensation 
and pension examination, the veteran's general appearance was 
described as anxious and pleasant, in no physical distress.  
A history of hair loss was noted.  Upon examination of the 
hair, no atypical pattern was noted.  With respect to the 
skin, turgor was normal.  The only lesion noted was a 
ganglion cyst of the flexor tendon of the right long finger.  
The assessments included anxiety; history of hair loss; 
ganglion cyst, flexor tendon, right long finger; and history 
of cyst on left neck.      

During an October 1994 VA psychiatric examination, the 
veteran was diagnosed as having no mental disorder.  

During a November 1994 VA dermatology examination, the 
veteran gave a history of pruritus and scaling of the feet 
beginning in May 1991.  He also noted papules on his left 
upper thigh that were grouped together in a plaque.  He 
stated that he used an antifungal powder, which resolved both 
the plaque on his left leg and the scaling on the feet.  On 
physical examination, he had patches of fine scale on the 
plantar aspects of his feet at the base of the digits.  KOH 
examination was negative.  The diagnosis was possible tinea 
pedis.  According to the examiner, definitive diagnosis would 
require a fungal culture.  

During a January 1995 VA psychological assessment, apparently 
by a VA counselor, the counselor opined that the veteran was 
not exposed to enough combat nor did he have any dynamics 
that would lead to a diagnosis of PTSD.  Also, he saw no 
indications of psychosomatic disorder.  The depression and 
anxiety the veteran was experiencing were found to be a 
direct result of physical problems.  According to the 
counselor, these physical problems were quite evident and 
seemed to be increasing.  Therefore, according to the 
counselor, the veteran's psychiatric problem was more of an 
adjustment disorder with mixed emotional features.

An April 1995 letter from a former employer described the 
veteran as having problems getting enough oxygen, and having 
problems with short term memory loss.  The former employer 
felt that the veteran was an excellent employee, and that the 
veteran had become a victim of the Gulf War.  

During an August 1995 VA dermatological examination, the 
veteran stated that in 1991 he had a rash on is left leg and 
left foot.  Over the course of two years, this gradually 
responded to topical antifungal therapies.  He indicated that 
he currently had no rash, and that there had been no rash 
since 1993.  Upon physical examination, there were no active 
lesions.  The impression was tinea corporis, tinea pedis, 
resolved with appropriate therapy.  

During an August 1995 VA psychiatric examination, the veteran 
was diagnosed as having an undifferentiated somatization 
disorder.  He was noted to have hypertension controlled 
through medication.  Psychosocial stressors included 
unemployment, lack of income and chronic unexplained health 
problems.  Global assessment of functioning was assessed as 
60.

During a June 1996 RO hearing, the veteran testified doctors 
had not explained why he was losing hair on his scalp.  It 
fell out when he brushed or combed it.  He testified that in 
April 1991, during service, he noticed a rash on his left 
upper leg and foot, which continued until June 1993 until it 
finally went away.  It had not recurred since then.  He 
further testified that he had depression and anxiety most of 
the time.  He felt that this was secondary to chronic fatigue 
syndrome.  He had these problems after losing his job.  He 
avoided crowds and shopping, and described mood swings and 
breaking into sweats.  He said he was not under current 
treatment.  In the past his psychiatrists had said that these 
conditions were secondary to his "symptoms."  He said he 
never cried and never felt like crying.  He said he had few 
friends.  He said he did not feel like staying in bed when he 
was depressed.  

During a July 1996 VA examination, the veteran was diagnosed 
as meeting the criteria for chronic fatigue syndrome.  He had 
unexplained persistent fatigue since October 1992, which was 
not the result of exertion and was not substantially 
alleviated by rest.  The chronic fatigue syndrome resulted in 
substantial reduction of the veteran's work and personal 
activities.  The concurrent symptoms were self-reported 
memory loss or distraction, nontender axillary node, 
subjective myopathy, subjective polyarthralgia and tension 
headaches.  The examiner noted that the veteran had 
underlying anxiety and depression.  

During a July 1996 VA psychiatric examination, the veteran 
was assessed as having no Axis I or Axis II psychiatric 
diagnosis.  He was diagnosed with hypertension and complaints 
of chronic fatigue syndrome.  Psychosocial stressors were 
listed as chronic health problems, unemployment, and lack of 
income.  Global assessment of functioning was assessed as 75.

A March 1998 RO hearing was conducted in connection with the 
veteran's now-successful claim for reinstatement of service 
connection for chronic fatigue syndrome, on the ground that 
his chronic fatigue syndrome was due to inservice chicken pox 
rather than Persian Gulf Illness.  The RO received statements 
from a private physician dated in February 1996 and March 
1998 supporting his contention.

During a December 1999 VA psychiatric examination, the 
veteran was assessed as having no psychiatric diagnosis, with 
no psychosocial stressors at the time of examination.  
Current global assessment of functioning was 95 and the 
highest global assessment of the past year was 95.  The 
examiner elaborated that the veteran was thought to be doing 
quite well, and that he related no symptoms or signs of 
psychiatric difficulty.  

During a December 1999 dermatology examination, the veteran 
stated that in April 1991 he developed a rash of his left 
foot and left medial thigh consisting of raised red bumps and 
red areas.   He said that it was itchy at first and became 
less itchy over time.  He stated that the rash continued 
until June of 1993.  He stated it was improved by the use of 
an antifungal powder for two years until it resolved 
completely.  He stated he never brought this rash to the 
attention of a doctor while in the military.  He also 
described frequent hair loss, beginning in approximately July 
1993, after he left the service.  He said that in 
approximately one year's time his hair stopped falling out 
and again began to grow back to its regular thickness.  He 
currently had no problems with hair loss, and had never 
sought treatment for hair loss.  Upon physical examination, 
there was no evidence of any skin pathology on the feet or 
legs bilaterally.  There was no evidence of scaling on the 
plantar surface of the feet or between the toes.  There was 
no evidence of alopecia.  The hair pull test was negative.  
The examiner's impressions were history of unspecified 
dermatitis, resolved; and history of nonscarring hair loss, 
likely telogen effluvium associated stress, resolved. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Generally, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra.

In order for a claim for benefits under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 to be well-grounded, there must be 
evidence that the claimant (1) is a "Persian Gulf veteran"; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See Neumann v. West, 14 Vet. App. 
12 (2000).  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician, or other non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).  However, once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the claimant's 
initial burden has been met, and VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  Accordingly, the threshold 
question that must be resolved with respect to the claims at 
issue is whether the appellant has presented evidence that 
his claims are well grounded; that is, that the claims are 
plausible.

The claims for service connection anxiety and depression as 
due to an undiagnosed illness are not well grounded because 
these psychiatric conditions are known clinical diagnoses.  
Neumann.  The claims for service connection and depression 
anxiety on a direct basis are not well grounded because there 
is no medical "nexus" evidence linking anxiety or 
depression to a disease or injury during service.  In January 
1995 a VA counselor, whose credentials are not clear, opined 
that the veteran's depression and anxiety were due to 
"physical problems," though he did not explicitly set forth 
the signs or symptoms or diagnosed physical illnesses he 
thought caused the anxiety or depression.  During a VA 
examination in July 1996 at which chronic fatigue syndrome 
was diagnosed, the examiner noted that there was also 
underlying depression and anxiety.  He did not link the 
depression or anxiety to a disease or injury during service 
or to now-service-connected chronic fatigue syndrome.  
Because there is no medical "nexus" evidence linking 
depression or anxiety to a disease or injury during service 
(to include chronic fatigue syndrome), the claims on a direct 
basis and on a the basis that depression and anxiety are 
secondary to chronic fatigue syndrome must be denied as not 
well grounded.  In light of the foregoing, the claims for 
service connection for depression and anxiety are denied as 
not well grounded.  Neumann;  Caluza;  Velez.

With respect to the claim for service connection for hair 
loss, although likely telogen effluvium associated with 
stress was diagnosed at a December 1999 VA examination, the 
condition was diagnosed as being resolved.  There is no 
medical evidence of current hair loss, and the veteran has 
confirmed that he has no current problems with hair loss.  
Thus, with no current disability, the claim for service 
connection for hair loss must be denied as not well grounded, 
whether viewed as a direct claim for service connection, a 
claim for service connection as secondary to chronic fatigue 
syndrome, or a claim for service connection as due to Persian 
Gulf illness.  Caluza;  Velez;  Neumann.

With respect to the veteran's claim for service connection 
for skin disability, the only skin disability observed on 
physical examination, in November 1994, was described as 
patches of fine scale on the plantar aspects of his feet at 
the base of the digits.  The diagnosis was possible tinea 
pedis.  Although the veteran has indicated the condition 
began during service in about May 1991, all pertinent VA 
examinations subsequent to November 1994 have been to the 
effect that the veteran had a skin condition with a known 
clinical diagnosis (though the exact diagnosis was not always 
certain because the condition had resolved), that no 
condition was found upon physical examination, and that the 
condition had completely resolved.  The veteran has confirmed 
during recent VA examinations that the rash has resolved.  
There is no evidence of a current disability, no evidence 
that the condition noted by history could not be attributable 
to a known clinical diagnosis, and no evidence that the 
condition was due to chronic fatigue syndrome.  For the 
foregoing reasons, the claim for service connection for skin 
disability must be denied as not well grounded, whether 
viewed as a claim for an undiagnosed Persian Gulf illness, a 
claim for skin disability as secondary to chronic fatigue 
syndrome, or a claim for service connection for skin 
disability on a direct basis.  Neumann;  Velez;  Caluza. 


ORDER

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for skin disability is 
denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

